Citation Nr: 0110717	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an original rating evaluation greater than 
30 percent for post-traumatic stress disorder prior to March 
23, 1998.

2.  Entitlement to an original rating evaluation greater than 
50 percent for post-traumatic stress disorder from March 23, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1963 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision in May 1998 of the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability evaluation effective October 18, 1993, and a 50 
percent evaluation effective March 23, 1998.

At a videoconference hearing in July 2000 before the 
undersigned member of the Board, the veteran raised a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  This 
issue is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  Prior to March 23, 1998, the veteran's PTSD was 
productive of no more than definite (moderately large) social 
and industrial impairment under the rating criteria in effect 
before November 7, 1996; and productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks under the rating criteria 
effective November 7, 1996. 

3.  From March 23, 1998, the veteran's PTSD is productive of 
no more than considerable social and industrial impairment 
evaluation under rating criteria in effect before November 7, 
1996; and no more than occupational and social impairment 
with reduced reliability and productivity under criteria 
effective November 7, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met prior to March 23, 1998.  
38 U.S.C.A. § 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103a); 38 C.F.R. §§ 4.129. 4.130, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2000).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met from March 23, 1998.  38 
U.S.C.A. § 1155 (West 1991), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103a); 
38 C.F.R. §§ 4.129. 4.130, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

According to the veteran's service personnel records he 
served in Vietnam from early March to August 18, 1968, and 
served with Company B, 709th Maintenance Battalion, 9th 
Infantry Division.  He was an aircraft repairman while 
stationed in Vietnam and did not receive any combat/valor 
awards or decorations.  

Service medical records show that on June 20, 1966, the 
veteran complained of back pain for six to eight months, with 
no injury known.  On June 11, 1968, he complained of back 
pain for a few days, with a one-year history of recurrent 
backache.  He was sent for an orthopedic consultation and was 
noted to have a one year history intermittent low back pain 
with an increase in the past two weeks and no pathology.  

In his initial claim for VA disability benefits filed in June 
1989, the veteran claimed a back injury in 1964, with 
treatment in Germany.  VA medical records dated in 1989 
reflect that the veteran was seen for joint complaints 
diagnosed as rheumatoid arthritis; those records reflect no 
psychiatric complaints or abnormalities and no reference to 
any aircraft crash in service.  In a claim received in 
September 1990, the veteran cited a back injury in 1965, with 
treatment in Germany in 1965 and in Vietnam in 1968.  

VA outpatient records dated from late 1989 to November 1990 
contain no reference to any in-service aircraft crash or to 
any psychiatric problems.  

The report of a June 1991 psychosocial assessment by a VA 
social worker reflects that the veteran reported having been 
shot down in a helicopter in Vietnam, of which the military 
reportedly had no record, with weak back muscles as a result.  
He reported that he had learned of PTSD of a few ago.  He 
blamed marital problems on the military and reported being 
alienated from most of his family.  It was noted that he 
believed he had PTSD, had trouble sleeping and personality 
problems, had had three DWIs, and wanted to attend a PTSD 
group.  He also indicated that he had had his civilian truck 
driver's license revoked because of DWI offenses.  The 
veteran was noted to have "some classical PTSD symptoms," 
along with some problems with relationships and with alcohol 
which might or might not be related to PTSD.  

In a letter of August 1991, the veteran's representative 
stated that the veteran was a regular outpatient at both the 
Beaumont and Lufkin Outpatient Clinics and was attending 
group therapy sessions for a condition diagnosed as PTSD.  It 
was requested that these records be secured in connection 
with the veteran's appeal for "service connection of a 
nervous condition, variously diagnosed."  In October 1991 
the RO notified the veteran of the type of evidence to submit 
to support a claim for service connection for PTSD.  A rating 
decision in May 1992 denied service connection for PTSD as 
not shown by the evidence of record.

VA medical records show that the veteran attended a VA PTSD 
group at the Lufkin Outpatient Clinic from July 1991 to 
November 1991.  Records pertaining to the group reflect that 
the veteran felt the government owed him 25 years and that he 
was disruptive in the group by his expression of hostility 
and anger toward the government.  In November 1991 it was 
noted that he wanted to move from problem solving to 
ventilation about government betrayal.  Later that day there 
was a notation that he wanted to work " on PTSD problems" 
and would continue with the group. 

In a VA Form 1-9 of October 1991, the veteran alleged that, 
in regard to a back disability, he had been shot down in 1968 
in a UH1-1C helicopter while it was 25 to 30 feet off the 
ground.  He could not recall the tail number of the aircraft 
but remembered that "Annie I" was painted on it.

At a personal hearing at the Board in February 1993 on the 
issue of service connection for PTSD, the veteran described 
incidents claimed as PTSD stressors.  He testified to the 
effect that had volunteered to assist the crew of a 
helicopter at the time that "Tanam (sic)" was getting 
overrun and that the tail section and half of the main rotor 
blade of the helicopter he was on got knocked off and "we 
drop (sic) out about 24 or 25 foot (sic) off the ground."  
Transcript (Tr.), p. 7.  In regard to a back disability, the 
veteran indicated that he did not recall having hurt his back 


while stationed in Germany or, apparently, until he "dropped 
out of the sky," which was he began noticing low back pain.  
When asked whether the helicopter had been shot down in 
combat he responded, "Well it - there was (sic) bullets 
flying." Tr., p. 10.  

At the February 1993 hearing the veteran also testified that 
in Vietnam he "used to go out before they cleared the 
jungles, the latter part of when I was over there I worked 
the armaments and we had been sniped at and I returned fire 
and I had to go to the POW camp and, you know, identify 
people that had worked directly with us for what we did, you 
know, again I've said I've seen dead bodies everywhere."  
Tr. p. 13.  The veteran further testified that he witnessed a 
friend getting blown into the sky after hitting an 
undetonated B-40 rocket while cutting weeds.  According to 
the veteran, his friend "run (sic) in the chapel" and when 
the veteran got there his friend had no legs and one arm was 
missing.  Id.  The veteran further testified that didn't know 
whether his friend had survived and when asked his friend's 
name he said "I want to say [redacted], but I'm not sure."  He 
later testified that he thought the name was [redacted], but 
he wasn't sure, and that he thought the incident occurred in 
May or June 1968, prior to the helicopter incident, on 
Bearcat, next to the chapel at the 35th Air Calvary.  Tr., 
pp. 15, 16.   

The Board remanded the claim in June 1993 for verification of 
stressors and for hospitalization of the veteran for a period 
of psychiatric observation and evaluation.  

A VA PTSD examination report of September 1993 notes that the 
veteran had been admitted for observation and evaluation for 
PTSD.  He explained that in Vietnam he had been shot at once 
when "they were carrying in Vietnamese workers in" and that 
he "flew some missions," saw some mortar fire, and 
sustained a right elbow injury.  He also reported having 
witnessed a "Vietnamese boy" who apparently accidentally 
detonated a rocket, and was thrown into the air and lost his 
leg.  The veteran reportedly helped the boy to a nearby 
church, grabbed the leg, and then threw it down.  The veteran 
was noted to be tearful when describing that incident in that 
he 


was not able to recall the boy's name.  He also reported 
having been on a helicopter named "Annie II" that was shot 
down and fell approximately 20 feet.  He indicated that he 
had had to hide underneath the helicopter until the fighting 
stopped and hurt his back during this incident.  About eleven 
days later, he was sent home and on his way he took leave in 
Thailand.  The veteran was noted to have only very sketchy 
memories of his Vietnam experiences from the time the boy was 
blown up and he could not remember names of people or the 
company with which he was working, etc.   Reportedly, after 
service he had had difficulty maintaining employment due to 
his dislike for taking orders and to drinking.  Eventually, 
he began working as a truck driver, and worked until his 
rheumatoid arthritis, for which he was certified for Social 
Security disability benefits, got too bad.   The veteran was 
currently living in the country, thereby avoiding being 
hassled by the police for such things as driving while 
intoxicated and getting into fights.  Upon the advice of a 
doctor who was treating him for rheumatoid arthritis, he had 
begun going to the Beaumont Clinic PTSD group and he began to 
realize that he had PTSD.  The veteran reported having bad 
dreams when he first returned from service about the boy who 
was blown up and these dreams had started occurring again. 

At the September 1993 examination, the veteran said his sleep 
was okay, that he startled easily, and that he tended to sit 
in a corner and scan the room.  He claimed to have amnesia 
for many of his Vietnam experiences and to get into fights 
(which, it was noted, seemed to have started before he went 
to Vietnam).  He did not report feeling that nothing good 
would come of his life or that he had problems meeting 
people.  He was divorced from his first wife.  He had dated 
and had a successful relationship with his girlfriend.  He 
reported heavy alcohol use in the past but now was only an 
occasional drinker.  The veteran was noted to be 
appropriately dressed and groomed and his speech had normal 
rate and volume.  His thought process was normal, and his 
thought content was without suicidal or homicidal ideation, 
delusions or hallucinations.  His affect was broad range, and 
his mood was euthymic.  He was fully oriented, his memory was 
intact and abstraction abilities 



were good.  Results of psychological testing were reported as 
showing the veteran as an anxious, distrustful individual who 
was feeling alienated and estranged from those around him.  
Past evidence indicated that his present tension, anxiety and 
moderate depression were more likely related to situational 
events than to internal feelings.  He was likely to have 
difficulty relating in a straightforward manner with others 
and was wary of becoming emotionally involved.  The test 
results also depicted the veteran as a self-confident person 
who had the capacity to make a good impression on others when 
he chose to do so.  It was noted that the veteran's post 
trauma reactions were verified by psychological testing on 
the Mississippi Combat scale and the structured interview for 
PTSD.  

The final assessment based on the psychological testing, the 
social interview and individual interviews was: Anxiety 
disorder, not otherwise specified; some symptoms of PTSD but 
not the full syndrome; and personality disorder, not 
otherwise specified with narcissistic features.  The VA 
examiner commented that the veteran was disabled and 
incapable of maintaining consistent employment, both because 
of his psychological disturbance as well as because of his 
very significant rheumatoid arthritis.  

An October 1993 VA mental health interim summary notes that 
it was the treatment staff's opinion that the veteran had 
PTSD and that his adult life functioning had been profoundly 
effected by it.  

Outpatient treatment records were secured from the VA Lufkin 
Outpatient Clinic.  Other than a July 1993 entry that the 
veteran sought psychological testing to support his claim for 
PTSD and a duplicate record of the October 1993 statement by 
the mental health clinic treatment staff, the records pertain 
to other disabilities and are not relevant to this claim.   

In June 1993 the Board remanded the veteran's case, including 
the issue of service connection for PTSD which was on appeal 
at that time.  In response to the Board's 



request for additional information, the veteran submitted a 
handwritten statement indicating that he did not know if the 
man (who detonated the rocket) died or if his name was [redacted] 
[redacted]; that he dreamed about the incident, trying to find the 
man's name; and that he had seen the man being blown up and 
he carried the man's leg to him.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the U.S. Army and Joint Services 
Environmental Support Group, wrote in May and June 1994 to 
the effect that a [redacted] of the Army died while 
missing in action on June 28, 1968 and that a [redacted]
of the Marine Corps was killed in action on May 14, 1968.  
USASCRUR also reported that a review of Morning Reports 
submitted for the unit of assignment listed on the veteran's 
DA Form 20 did not show any casualties for May 14 or June 28, 
1968.

In an October 1994 statement, the veteran reported that the 
helicopter crash occurred on July 15, 1968, that it occurred 
at Tan Yen, that there were no casualties he knew of, and 
that the unit involved was D Troop, 3rd of the 5th Air Cav.  
In November 1994 the RO again sent the case to USASCRUR for 
additional information.  In September 1995, USASCRUR replied 
that a Troop B helicopter, 3rd Squadron, 5th Cavalry, received 
enemy fire on July 15, 1968, noting that available records 
did not mention that the helicopter crashed.  

The veteran presented testimony at a Board hearing in 
February 1997 on the issue of service connection for PTSD.  
The veteran testified that while in Vietnam he had had to fly 
maintenance "vib" checks on "gunships," and he recalled 
that on one occasion the helicopter in which he was riding 
was hit by ground fire.  He claimed the aircraft was hit by a 
B-40 rocket that blew the tail section and main blade off.  
The veteran also testified that he had observed a US military 
person, whom he did not know, get blown 15 to 20 feet into 
the air by an explosion while he was cutting weeds.  The 
veteran noted that the man was stumbling but reached a chapel 
and the 


veteran grabbed the man's leg and carried it to him.  The 
veteran recalled rolling the man over and looking at his dog 
tags but couldn't recall what the man's name was.  When asked 
where the name "[redacted]" had come from, the veteran 
stated that he was a personal friend in the same company and 
that they had been "buddies, big time."  The veteran went 
on to testify that he "believed" Mr. [redacted] was killed in 
Vietnam but he did not remember what exactly had happened to 
him and did not witness Mr. [redacted]'s death.  When asked if Mr. 
[redacted] died while the veteran was in Vietnam, the veteran 
replied, "To my knowledge yes," stating that "[m]y 
recollection tells me..." that he heard about it after he 
returned to the United States on emergency leave.  When asked 
whether Mr. [redacted] was from his hometown, the veteran 
responded, "No....  I met him in the military on the way 
over...."  In response to questioning he also stated that the 
helicopter that had been shot down was from B Troop, 3rd of 
the 5th Cav.  Transcript.  

The Board remanded the claim in September 1997 for additional 
development, noting that in view of information supplied by 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG)), at least two of the 
veteran's claimed inservice stressors were deemed to be 
confirmed for the purpose of establishing entitlement to 
service connection for PTSD, namely the helicopter crash and 
the death of a man with the name of [redacted] or [redacted].  

The Lufkin VA Outpatient Clinic reported in November 1997 
that there were no records of treatment since December 1994.  
VA outpatient treatment records received from the Houston VA 
Medical Center show treatment for unrelated disorders.  In 
January 1998, the RO wrote to the veteran requesting that he 
supply information regarding any recent private or VA 
psychiatric treatment.  The veteran replied in February 1998 
that he did not have any VA medical records that had not 
already been submitted in regard to his PTSD claim.  




The veteran was afforded a VA C&P examination for PTSD in 
March 1998 by a board of two VA psychiatrists.  The report 
indicates that the veteran had not received any treatment for 
PTSD since 1993 based on his statements and a review of the 
file, and that he was living in the woods and stayed away 
from people.  He reported having nightmares but would not be 
specific as to the frequency.  He thought of Vietnam every 
time he saw a Vietnam veteran whom he identified from outward 
appearances.  The veteran reported a dislike of crowds and a 
preference to stay by himself.  Although he reported 
drinking, he was evasive when asked for specifics.  He 
indicated that he had continued drinking and that his last 
alcohol intake was two days prior to the examination.  He had 
not been hospitalized because of his PTSD except for the 
specific purpose of diagnosis in 1993.  Regarding his 
stressors, the veteran stated that John [redacted] had been his 
best buddy.  Mr. [redacted] reportedly was killed while the 
veteran was on leave and a friend wrote to the veteran of the 
death.  When asked about the worst thing that happened to him 
in Vietnam he indicated that it was carrying the leg of the 
America soldier who had his leg blown off while chopping 
leaves.  The veteran stated that he brought the leg to the 
soldier and that when he turned him over he found that the 
soldier was "laid open."  The examiner noted that this 
differed from the veteran's story in 1993 that he witnessed a 
Vietnamese boy detonate a rocket and lose his leg.  It was 
noted that the veteran then became quite vague and that he 
had no recollection of much until he was sent back to the 
United States.  

In regard to the helicopter crash, it was noted that the 
veteran said it occurred on July 15, 1968, and that while the 
helicopter was 25 feet off the ground it crashed under fire.  
He reported being fearful of flying since then.  He also 
reported that after service he had never held a job for more 
than a year and last worked seven years earlier, when he 
stopped working primarily because of rheumatoid arthritis.  
The veteran indicated that noises, people and supervision 
bothered him and that he was easily startled and got angry 
extremely easily.  By his report he had been angry 



since Vietnam.  The veteran reported living alone and going 
to visit his long-term girlfriend when she was alone.  He saw 
a few friends occasionally and rarely went to church.  He 
slept seven or eight hours a night, and his energy and 
appetite were fine.  He denied feeling guilty or worthless.   
No abnormalities of psychomotor activity were noted.  
Reportedly, his concentration was not as good as it used to 
be.  It was reported that the last time he felt suicidal was 
at Christmas when he was at his mother's house.  He saw one 
of his sons shortly after Christmas but had not seen his two 
other children in four or five years.  It was reported that 
the veteran was detached from his family, unable to express 
positive emotions, and without much hope of a future.  He had 
persistent symptoms of arousal, reporting an exaggerated 
startle response to firecrackers.  He also reported 
irritability, anger and difficulty concentrating.  

The March 1998 VA examination clinical findings were that the 
veteran was neatly groomed, alert and oriented.  He was 
somewhat evasive when asked direct questions about Vietnam 
experiences or current alcohol consumption.  His speech was 
fluent at a normal rate and rhythm, and his mood was angry, 
irritable, and dysphoric.  His affect was full and slightly 
labile, but appropriate to his expressed thoughts.  His 
thought content was coherent.  The veteran was preoccupied 
with the fact that he should be in receipt of compensation.  
He was without any signs or symptoms of a psychotic process 
and had no specific ideas, intentions, or plans of harming 
himself or others.  His insight and judgment appeared 
marginal.  The diagnoses were: Chronic PTSD and personality 
disorder, not otherwise specified, with narcissistic 
features.  There was a diagnosis of rheumatoid arthritis on 
Axis III.  The stressors on Axis IV, included the witnessing 
of a mutilated young boy in Vietnam, remote; and six other 
stressors relating to the veteran's current life situation.  
The global assessment of functioning (GAF) score at that time 
was 35.  In the opinion of the board of psychiatrists the 
veteran appeared to have PTSD in part on the basis of one of 
the stressors established by the record.  He was not present 
when [redacted] was killed and could not have nightmares of 
something he did not see.  He could not have been scared to 
death at the time as he was not there.  


The psychiatrists concluded that he did not meet the criteria 
A and B for the death of [redacted].  They did find that the 
veteran was in a helicopter crash which was frightening and 
continued to haunt him.  The psychiatrists thought that the 
veteran had witnessed the mutilation of a young man by a bomb 
in Vietnam although it was unclear from the veteran's history 
whether this was a Vietnamese young man or an American 
soldier.  However, the mutilation of the young man was the 
memory that the veteran experienced over and over.  It was 
noted that he also showed multiple signs of avoidance and a 
heightened startle response.  The board of psychiatrists 
concluded that it was as likely as not that the helicopter 
crash of July 15, 1968, was a stressor of sufficient severity 
to have produced PTSD and that all the other criteria for 
PTSD had been satisfied.  The board also concluded that there 
was a link between the veteran's current symptoms and his 
inservice stressors.  

The veteran was afforded a VA C&P PTSD examination in 
December 1999.  The examiner had previously examined the 
veteran in March 1998.  It was noted that the veteran was not 
receiving any treatment for PTSD.  The veteran reported that 
he mostly stayed at home and away from people.  He reported 
having nightmares two to three times a month.  He had tried 
hunting but could not tolerate it out in the woods and 
returned to his front porch where he spent most of his time.  
He reported having nightmares of the helicopter crash and 
dead bodies and reportedly had a startle response to loud 
noises.  He could not tolerate crowds and claimed to have had 
flashbacks of being shot out of a helicopter.  He reported 
that he had stopped working when he could not pass a 
physical.  

At the December 1999 VA examination the veteran indicated 
that he was living in a mobile home in the woods and that his 
girlfriend did not live with him.  His daughter and young 
grandson had visited him for a week, and although he was glad 
to see them, they got on his nerves and he was glad when they 
left.  He had a few friends.  He did not do much other than 
watch television and hang around, and did not attend church 
regularly.  Since being awarded compensation, he had more 
money and had been able to do more, including traveling to 
see family members.  


Also, he enjoyed going to the beach.  The veteran reported 
feeling depressed but denied current suicidal ideation.  He 
felt okay about himself.  His energy level was down and he 
complained of problems with his memory.  There was no 
notation of psychomotor abnormalities.  It was noted that the 
veteran had been in combat situations in Vietnam.  He claimed 
to experience intrusive nightmares and thoughts of his combat 
experiences, and reportedly had multiple symptoms of 
avoidance and increased arousal, including intermittent sleep 
disturbance, a problem with anger, and complaints of poor 
concentration.

The December 1999 VA examiner noted the veteran was neatly 
groomed, casually dressed, and more forthcoming than at the 
prior examination.  He was oriented and alert, and his speech 
was fluent, with a normal rate and rhythm.  His mood was 
euthymic; however, he was capable of turning to anger.  His 
affect was full and slightly labile but appropriate to his 
expressed thoughts.  His thought process was coherent, and 
there were no signs or symptoms of a psychotic process.  He 
had no specific ideas, intentions, or plans of harming 
himself or others.  His insight and judgment were marginal.  
The diagnosis was chronic PTSD and personality disorder, not 
otherwise specified, with narcissistic features.  The GAF was 
45.  It was the examiner's opinion that although the veteran 
had improved slightly with a decrease in his financial 
stress, it would be impossible for him to obtain and maintain 
gainful employment on the competitive market.  This was due 
to the combination of his physical disabilities from 
rheumatoid arthritis, his level of education, and his 
inability to tolerate the presence of others, which was one 
of his symptoms of PTSD.  

The veteran presented testimony at a July 2000 
videoconference hearing, held in lieu of an in-person Travel 
Board hearing.  The veteran submitted additional evidence 
with a waiver of regional office consideration.  He testified 
that he lived in the woods, explaining that it was on the 
back end of a residential area about 10 miles from town, that 
he went to town to shop and do similar tasks, and that he was 
receiving Social Security disability benefits based on his 
rheumatoid arthritis.  He 



related that he had driven a truck for a long time but 
eventually could not pass the Department of Transportation 
physical to drive a semi-truck due to his arthritis.  When 
asked why he believed his PTSD was not adequately rated, he 
indicated that he did not have a "meaningful relationship," 
had been in trouble with the law, hadn't held a job and 
"come to find out that's post-trauma stress disorder." He 
testified that over the years he had had many jobs of short 
duration and had quit some and been fired from others.  As 
for the present, he stated that he just didn't think he could 
go out and earn a living and that PTSD caused him to be 
agitated.  He testified that he had a friend but he did not 
live with her and did not get along with too many people.  
Occasionally, he was in touch with friends from before 
service.  He also testified that he had not worked since 
approximately 1990 and that the longest he had held a job was 
for about a year and a half.  When the matters of [redacted]
and the Vietnamese boy were raised, the veteran stated that 
the discrepancies in the story were attributable to the VA 
and that he had always said that [redacted] died after he 
(the veteran) returned from Vietnam.  He learned of this when 
his belongings were returned from Vietnam accompanied by a 
note that Mr. [redacted] had been killed.  In regard to the man 
whose leg the veteran purportedly carried, he testified that 
he did not know who he was; that he had told them (presumably 
VA) that a thousand times; and that he didn't look at the 
man's dog tags.   

The veteran further testified at the July 2000 hearing that 
he was not receiving treatment for PTSD.  He attributed his 
history of fighting and being in jail to PTSD and also felt 
that PTSD had affected his employment record which was 
comprised of many jobs of short duration.  His daily 
activities reportedly consisted of watching television, 
driving to town to buy a newspaper, fishing and hunting 
occasionally.  The veteran further testified that he did not 
live in an area so remote that there would be no employment.  
He stated that there was no other evidence to obtain that 
would help to support his claim, that he had not received 
treatment since Lufkin, and that he had not been told by any 
doctor that he could not work due to his psychiatric 
disorder.  The evidence submitted at the hearing is an 
employment printout from the Social Security Administration

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

The laws and regulations governing the evaluation of mental 
disorders were changed, effective November 7, 1996.  See 
38 C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.  The retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 


of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000). 

The regulations in effect prior to November 7, 1996, provided 
that a 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community; there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
must be demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

The term "definite" is in the "old" rating criteria for a 
30 percent rating, VA General Counsel issued a precedent 
opinion concluding that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93; see also 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1997).

The amended regulations in 38 C.F.R. § 4.130 establish a 
general rating formula for mental disorders and assign 
disability evaluations according to the manifestation of 
particular symptoms.  It replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental disorder, 
as total, severe, considerable, definite, or mild and assigns 
disability evaluations according to the manifestation of 
particular symptoms.  The amended formula provides more 
objective criteria for assigning a disability evaluation.

The amended regulations provide that a 30 percent disability 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.   38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 


which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent schedular rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO has met its obligations to the veteran under the new 
legislation.  The veteran was provided a copy of the May 1998 
rating decision, and a statement and supplemental statement 
of the case, and he was advised by the presiding Board Member 
at his hearing that if he could submit medical evidence or 
opinion that due to his psychiatric disorder he was unable to 
work he should do so.  Thus, VA's duty to notify has been 
satisfied.  Also, the veteran has been afforded two VA 
examinations, a hearing, and the opportunity to 
submit/identify evidence and argument, and advised of the 
relevant regulations.  Additionally, the RO has assisted the 
veteran in obtaining evidence.  Thus the duty to assist also 
has been satisfied and the veteran will not be prejudiced by 
the Board deciding the merits of his claim without remanding 
the case to the RO for consideration under the new 
legislation.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for PTSD.  In such 
a case, the United States Court of Appeals for Veterans 
Claims has held that separate or "staged" ratings must be 
assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
different examiners, at different 


times, will not describe the same disability in the same 
language.  Reports of examination are to be interpreted in 
light of the whole recorded history.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (2000).  

The evaluation for the veteran's service-connected PTSD is 
based on the degree of impairment of his social and 
industrial adaptability.  For the period prior to November 7, 
1996, only the "old" rating criteria may be considered in 
determining the severity of the veteran's PTSD.  VAOPGCPREC 
3-2000.  The Board has considered whether an evaluation 
greater than 30 percent is warranted under the "old 
criteria" for the period prior to November 7, 1996, and 
whether, under the old or revised criteria, an evaluation 
greater than 30 percent is warranted for the period from 
November 7, 1996 to March 23, 1998; and whether under the old 
or revised criteria an evaluation greater than 50 percent is 
warranted for the period from March 23, 1998.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL Of MENTAL 
DISORDERS (4th ed.) (DSM IV), p.32.]  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging between 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
in the range of 31 to 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work.)  DSM III-R 
(1987), DSM IV.

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a 



record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The Board has undertaken a longitudinal review of the 
evidence in this case inasmuch as it must assess the 
veteran's credibility and in light of the fact that the case 
falls within the purview of Fenderson.  There are significant 
discrepancies in the veteran's accounts as to the individual 
who was injured by the explosion in Vietnam and regarding Mr. 
[redacted].  While the veteran has attributed the discrepancies to 
VA, they are shown in his own testimony and written 
statements.  

The person purportedly injured in the explosion has been 
variously described as a Vietnamese boy, an American soldier, 
the veteran's friend, a stranger, and possibly [redacted].  
Several times his injuries were alleged to include the loss 
of one leg and on one occasion the loss of both legs and an 
arm.  As the veteran has reported not only witnessing the 
explosion but also going to the victim and being close enough 
to turn him over, the discrepancy as to which extremities 
were missing is significant, as is the description of the 
individual as an American soldier and a Vietnamese boy.  
Thus, although this story has been accepted by some 
clinicians as a PTSD stressor, the Board finds that it has 
varied too much to be wholly credible.  While the veteran may 
have witnessed a person accidentally detonating an explosive 
devise, it is concluded that he has embellished the details 
and his own involvement and that much of the story is not 
plausible.   




Accepting the more recent statements by the veteran that the 
individual involved in the explosion was not [redacted], 
there is still conflicting evidence regarding Mr.[redacted].  
According to USASCRUR, a [redacted] was killed in action on 
May 14, 1968; however, he was a Marine and the veteran has 
never indicated that his friend was a Marine.  A [redacted] 
who was a Member of the 9th Infantry Division is reported to 
have died on June 28, 1968, while missing in action.  This 
was almost two months before the veteran left Vietnam and 
this individual apparently was not in the veteran's unit.  
Also of note, but not a factor upon which the Board is 
relying to decide this claim, is that despite the veteran's 
testimony in February 1997 that he had met Mr.[redacted] "on the 
way over," the veteran was in Vietnam by early March 1968, 
whereas it appears that Mr.[redacted] did not go to Vietnam until 
early April 1968.  (www.no-quarter.org).  Additionally, 
USASCRUR reported that Morning Reports for the veteran's unit 
of assignment listed on his DA Form 20 did not show any 
casualties for May 14 or June 28, 1968.  

The veteran's credibility is also called into question by his 
accounts of a claimed in-service back injury and helicopter 
crash.  In a claim filed in 1989 he indicated that he had 
injured his back in 1964 and had been treated for it in 
Germany.  However, in 1990, he claimed to have hurt his back 
in 1965, and reported treatment in Germany and Vietnam.  
There was no mention of a helicopter crash until later, when 
he began linking back complaints to the claimed crash.  The 
service medical records, however, show that the veteran was 
seen in June 1966 with an eight month history of low back 
pain and no known injury.   When he was seen in June 1968 for 
back pain, he gave a one-year history of backache, which had 
increased in the prior two weeks.  This was prior to the date 
of the alleged crash.  While service medical records 
demonstrate that on several occasions the veteran complained 
of back pain, they contain no mention of an aircraft mishap 
and they show no back complaints on or after July 15, 1968, 
one of the dates given by the veteran for the crash.  It must 
be noted, moreover, that the crash itself has could not be 
documented.  

Although service connection for PTSD has already been granted 
and the propriety of the grant is not the issue, the 
veteran's credibility is a factor to be considered when 
evaluating the status and severity of his psychiatric 
disorder, particularly since the assessment of such 
disabilities is dependent to an appreciable extent on 
subjective reporting.  Based on the discussion above, the 
Board must discount the credibility of the veteran's 
assertions and testimony regarding PTSD.  

As previously noted, rating evaluations for psychiatric 
conditions are to be based on all the evidence that bears on 
occupational and social impairment caused by the psychiatric 
symptoms.  Although an October 1993 statement signed by three 
members of a VA treatment staff notes that the veteran 
initially presented to the mental health clinic more than two 
years earlier with symptoms of rage/anger, anxiety, 
hypervigilance, distrust of others, nightmares, intrusive 
thoughts, social alienation, and emotional distancing, there 
is other evidence that does not support those claimed 
symptoms.   At the time of the September 1993 hospitalization 
and VA examination, the veteran reported having no sleep 
disturbance, no feeling of despair and no problems meeting 
people.  His mood was euthymic, his abstraction abilities 
were good and his long-term and short-term recall and memory 
were found to be intact despite his claim of having amnesia 
for much of his Vietnam experience.  Although he reported 
getting into fights, it was noted that this appeared to have 
started before he even went to Vietnam.  He reported that he 
had a successful relationship with his girlfriend, and 
although he was living in the country, he explained that that 
was to avoid being hassled by the police for such things as 
driving while intoxicated and fighting, neither of which is 
established as being a manifestation of PTSD.  Also, while 
the veteran reported a history of difficulty holding down 
jobs and there is evidence from the Social Security 
Administration that he has, indeed, had many jobs over the 
years, there is no evidence of PTSD until more than twenty 
years after service.  Thus, to attribute his employment 
difficulties for the past 30 plus years to "PTSD," of which 
there was no evidence until the 1990s, would be speculative 
at best.   

Although the September 1993 medical evidence indicates that 
the veteran had symptoms of tension, anxiety and moderate 
depression, these were thought to be more likely related to 
situational events than to internal feelings.  Psychological 
testing reportedly showed the veteran to be an anxious, 
distrustful individual with feelings of alienation and 
estrangement; however, the rating criteria for psychiatric 
disorders do not include psychological test results.  
Moreover, the clinical findings in September 1993 show that 
the veteran's judgment, affect, speech, thought processes, 
and memory were not impaired and that he was appropriately 
dressed and fully oriented.  It also must be noted that the 
in September 1993 a personality disorder was diagnosed in 
addition to anxiety disorder and at that time the veteran was 
deemed to have only "some symptoms" of PTSD.   

Additionally, VA medical records dated from 1992 to 1995 are 
predominantly in regard to nonservice-connected rheumatoid 
arthritis for which the veteran has stated he receives Social 
Security disability benefits.  While "treatment" is not a 
criterion for rating psychiatric disorders, the lack of 
treatment can not escape notice in this case as the veteran 
was making trips to a VA facility to be treated for 
nonservice-connected arthritis.  There is essentially no 
additional medical evidence regarding PTSD until the March 
23, 1998 VA examination.  Thus the evidence does not show 
psychoneurotic symptoms resulting in more than definite 
(moderately large) social and industrial impairment as 
required for a rating in excess of 30 percent under the 
"old" rating criteria prior to March 23, 1998, the 
effective date for the 50 percent rating. 

The Board also has considered whether under the new 
regulations the veteran is entitled to an evaluation greater 
than 30 percent for the period from November 7, 1996, to 
March 23, 1998, and finds that he is not.  In fact, there is 
no medical evidence documenting the veteran's psychiatric 
status during that period and he is not shown to have had a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships due to PTSD.   38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).  To the extent 
that the veteran may have used poor judgment when under the 
influence of alcohol, there is no competent evidence relating 
alcohol abuse to PTSD.  Thus, the Board concludes that a 
disability rating greater than 30 percent is not warranted 
for PTSD under the new criteria for the period from November 
7, 1996, to March 23, 1998.

At the time of the VA examination on March 23, 1998, a 
personality disorder was diagnosed in addition to PTSD.  
However, the personality disorder is not service connected.  
At that time, the only service-related Axis IV stressor noted 
by the examiner was "witnessing a mutilated young boy in 
Vietnam."  The Board has already provided a detailed 
discussion of why the veteran's conflicting accounts of that 
claimed incident cannot be accepted as credible and, as noted 
by the examiner, that alleged stressor has not been 
corroborated.  At the March 23, 1998 examination, the veteran 
reported being detached from his family and unable to express 
positive emotions, having nightmares, exaggerated started 
reaction at the sound of firecrackers and persistent symptoms 
of arousal, having not much hope of a future, and 
experiencing irritability, anger and difficulty 
concentrating.  Due to the credibility issue in this case and 
especially in light of the examiner's comment that the 
veteran was preoccupied with the fact that he should be 
receiving compensation and he was evasive when asked about 
Vietnam, his nightmares and his alcohol intake, his 
complaints are not accepted as accurate.  The examination 
revealed that the veteran's mood was angry, irritable and 
dysphoric; however, his affect was full and appropriate, and 
his speech was normal.  Although a GAF of 35 was assigned, it 
was based on both the veteran's personality disorder and 
PTSD.  As of the date of this examination, a 50 percent 
rating was assigned for PTSD.  

At the subsequent December 1999 examination, the veteran 
reported intermittent sleep disturbance, a problem with 
anger, and complaints of poor concentration.  However, he 
demonstrated normal speech, full and appropriate affect, and 
coherent thought processes.  He was alert, oriented, and 
without any suicidal or homicidal ideation.  Although he 
reported having nightmares of the claimed helicopter crash 
and dead bodies, he has testified that at the time of the 
crash no one was injured.  He also claimed to have thoughts 
of his combat experiences, but the evidence of record does 
not show that he engaged in combat with the enemy.  At the 
time of the December 1999 examination, the GAF was 45, 10 
points higher than on the prior examination, and a 
personality disorder was again diagnosed.  Therefore, the GAF 
score was not based on PTSD alone.   The examiner's opinion 
that it would be impossible for the veteran to obtain and 
maintain gainful employment also was not based solely PTSD 
but, rather, also reflected the effect of the veteran's 
physical disabilities from rheumatoid arthritis, his level of 
education, and his inability to tolerate the presence of 
others, which was one of his symptoms of PTSD.  

Based on the discussion above, it is concluded that the 
credible and probative evidence does not show psychoneurotic 
symptoms due to PTSD resulting in more than considerable 
impairment in the ability to establish and maintain effective 
relationships with people and more than considerable 
industrial due to reduction in the veteran's reliability, 
flexibility and efficiency levels.  "Severe" impairment due 
to PTSD is not shown.  Thus, a disability rating greater than 
50 percent for PTSD under the old criteria is not warranted 
since March 23, 1998.  

As to whether a rating greater than 50 percent is warranted 
from March 23, 1998, under the revised criteria, it must be 
noted that the current 50 percent disability rating was 
assigned under the old criteria.  Neither the March 1998 nor 
December 1999 examination report shows symptoms warranting 
even 50 percent as the veteran was not found to have such 
manifestations as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks, or 
impaired abstract thinking.  Although at the March 1998 
examination the veteran reported having felt suicidal at 
Christmas and suicidal ideation is one of multiple criteria 
for 70 percent, he did not have any suicidal or homicidal 
ideation at the at the time of the examination.  Also, there 
is no evidence that he has obsessional rituals that interfere 
with routine activities, that his speech is intermittently 
illogical, obscure or irrelevant or that he experiences near 
continuous panic.  In fact, panic attacks are not shown at 
all and the veteran has been noted to have normal speech and 
coherent thought processes.  He lives alone, takes care of 
himself, maintains his personal appearance, can function 
independently, and is oriented spatially and in other 
spheres.  

Accordingly, a preponderance of the evidence in this case 
shows that PTSD does not result in "severe" impairment 
since March 23, 1998, under the old rating criteria nor does 
it meet the current rating criteria for an evaluation greater 
than 50 percent.  As the weight of the credible and probative 
evidence is against the claim, the claim must be denied.  See 
38 C.F.R. § 3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Although the decision herein includes consideration of the 
Court's decision in Fenderson, supra, the veteran has not 
been prejudiced thereby.  He has been advised of the laws and 
regulations pertinent to disability evaluations, including 
those relevant to PTSD.  Again, he has been afforded 
examinations and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  

In denying the claim above, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The record does not show that the veteran was entitled to an 
evaluation greater than 30 percent prior to March 23, 1998, 
or greater than 50 percent since March 23, 1998.  


ORDER

An original evaluation greater than 30 percent for PTSD prior 
to March 23, 1998, is denied.

An original evaluation greater than 50 percent for PTSD from 
March 23, 1998, is denied. 



		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 


